Citation Nr: 1028385	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a September 2008 decision.  By Order dated in September 
2009, the United States Court of Appeals for Veterans Claims 
(Court) partially vacated that decision, and remanded the appeal 
to the Board in accordance with a Joint Motion for Remand, filed 
by the parties in the case.

The appellant presented testimony at a video hearing chaired by 
the undersigned Veterans Law Judge in July 2008.  A transcript of 
the hearing is associated with the claims folder.

The Board notes that The American Legion previously represented 
the Veteran in this appeal.  The Veteran, however, appointed a 
new representative in a VA Form 21-22a filed in January 2009.  
Accordingly, the Board recognizes the change in representation.  
See 38 C.F.R. § 20.605.  See also 73 Fed. Reg. 29,852-29,880 (May 
22, 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran attributes his currently-shown left knee disorder to 
service.  Specifically, he contends that he injured his knee when 
he fell while transporting ammunition up a hill during combat.  
He has stated that did not seek medical attention for this 
injury, and that he improved after a few days.  

Initially, the Board notes that the available service records 
reflect that the Veteran served with Company L of the 5th Cavalry 
Regiment in Korea, for which he received the Combat Infantryman's 
Badge.  As such, the Board finds that the Veteran engaged in 
combat, and that his assertion that he fell and injured his knee 
while transporting ammunition is credible and consistent with his 
military service.  See 38 U.S.C.A. § 1154(b).  

In this regard, the Board notes that a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See id; see also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Importantly, the 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat Veteran, rather, it aids the Veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  

Thus, the evidence establishes the Veteran sustained an injury to 
his left knee in service.  The record also establishes a current 
left knee disability.  Although it seems clear the Veteran was 
not bothered by the knee at the time of his separation from 
service in 1953, as the report of the examination conducted at 
that time makes no references to the knee, but does note a 
painful hip, the record is unclear as to whether the Veteran 
experienced any discomfort in the knee over the years since 
service.  (Without reference to a time frame, at his hearing the 
Veteran said he took medication sometimes off and on, and that he 
went to a medical doctor when "it got me hurting so badly." The 
latter statement appears to be a reference to a 2003 doctor's 
visit, but implies a less severe level of discomfort had existed 
prior to that time.)  In any event, the earliest available 
relevant post service treatment record is not dated until a half 
century after service, and makes no mention of a service era 
injury.  The cause for the complaints at that time was attributed 
to osteoarthritis of the knee.  

The Veteran was examined for VA purposes in connection with his 
current claim for benefits, but the examiner did not provide an 
opinion as to whether current left knee disability was related to 
the in-service injury.  The joint motion is understood to require 
another examination be scheduled to ensure the examiner is aware 
a left knee injury is understood to have occurred in service by 
operation of 38 U.S.C.A. § 1154 (b) and to obtain an opinion 
regarding any relationship between current disability, and the 
injury in service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination of his left knee for purposes of 
determining the etiology of any left knee 
disability.  The claims file should be provided to 
the examiner and a notation that it was reviewed 
should be included in any report provided.  The 
examiner should assume the Veteran injured his left 
knee in combat sometime between 1951 and 1953 when 
he fell on it.  Given that premise, together with 
the other information contained in the claims file, 
and whatever history the Veteran provides at the 
examination, the examiner should express an opinion 
as to whether it is likely, unlikely, or at least 
as likely as not that any current left knee 
disability is causally related to the Veteran's in-
service injury.  A complete rationale for any 
opinion expressed should be provided, and if it is 
not possible to express an opinion without resort 
to speculation, an explanation for why that is so 
should be made.  

2.	Thereafter, the evidence should be reviewed and a 
determination made as to whether service connection 
may be established for left knee disability.  If 
the decision remains adverse to the Veteran, he and 
his representative should be provided a 
supplemental statement of the case and given an 
opportunity to respond before the case is returned 
to the Board for its consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


